DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steam (with reliance on article https://www.windowscentral.com/how-get-started-and-play-pc-games-steam).
Re claim 1, Steam discloses a method for controlling a game comprising:	receiving state information of one or more applications installed in a first user terminal from the first user terminal (“Library: All purchased and activated games will show up here,” therefore state information comprising whether a game is purchased 
    PNG
    media_image1.png
    533
    800
    media_image1.png
    Greyscale
); and	transmitting control information for controlling a state of the target application selected by the user from among the one or more applications through the selection screen to the first user terminal based on the state information (users can click the play button to play the game, or use the context menu to select “Play Game” as shown in the 
    PNG
    media_image2.png
    56
    211
    media_image2.png
    Greyscale
).
Re claim 2, Steam discloses transmitting control information for controlling at least one of an execution state of the selected target application and transmission of an execution screen of the selected target application to the first user terminal (by launching a game, the user is beginning play of the game and therefore, Steam is transmitting information to control an execution state of the game).
Re claim 3, Steam discloses the state information includes information regarding an execution state of each of the one or more applications (“Some games actively support Steam and can show friends who are playing the same title in-game, which makes it super easy to get together. If not, you can open up your friends list, right-click your friends and hit "Join game"”), and	wherein the control information includes information for controlling the target application to be executed in the first user terminal (again refer to the above, where playing a game is considered control of a target application being a game).

Claim(s) 7-11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steam In-Home Streaming (with reference to articles https://www.howtogeek.com/189601/how-to-use-steam-in-home-streaming/ and https://www.howtogeek.com/267497/how-to-get-better-performance-from-steam-in-home-streaming/).
Re claims 7 and 13, Steam (referring to the “How to use Steam In-Home Streaming article”) discloses a method for controlling a game comprising:	providing state information of one or more applications installed in a first user terminal (“First, log into the Steam program on a Windows PC. This should ideally be a powerful gaming PC with a powerful CPU and fast graphics hardware. Install the games you want to stream if you haven’t already” and refer to below image:
    PNG
    media_image3.png
    263
    650
    media_image3.png
    Greyscale
) to a second user terminal (“Next, log into Steam on another computer on the same network with the same Steam username. Both computers have to be on the same subnet of the same local network” and image:
    PNG
    media_image4.png
    261
    650
    media_image4.png
    Greyscale

Re claims 8 and 14, Steam discloses the receiving of the control information comprises receiving control information for controlling an execution state of the target application (“Your input on the client will be sent back to the server” discloses that players control the game on the client computer’s inputs, therefore controls an execution state of the game), and	wherein the controlling of the state of the target application comprises controlling the execution state of the target application (again see above, by using the inputs on the client PC, the user is controlling the state of the game being hosted on the server, an 
    PNG
    media_image5.png
    359
    650
    media_image5.png
    Greyscale
).
Re claims 9 and 15, Steam discloses the control information includes information for controlling the target application to be executed in the first user terminal (“The game will launch on your host PC, and it will send its audio and video to the PC in front of you. Your input on the client will be sent back to the server,” where audio and video are considered information for controlling the target application, since the user is able to see and hear the game on their client PC, therefore enabling use of their input device to control the game).
Re claims 10 and 16, Steam discloses control information including information for controlling a streaming transmission quality for an execution screen of the target application (referring to the performance article:
    PNG
    media_image6.png
    300
    650
    media_image6.png
    Greyscale
which illustrates ways to control streaming transmission quality of games on the host computer).
Re claims 11 and 17, Steam discloses:	transmitting streaming data for an execution screen of the target application to the second user terminal (“The game will launch on your host PC, and it will send its audio and video to the PC in front of you”); and	controlling an operation corresponding to the input information to be executed in the target application (“The other PC views the video and audio like it’s watching a movie, sending back mouse, keyboard, and controller input to the other PC”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Steam in view of Steam In-Home Streaming (with reference to articles https://www.howtogeek.com/189601/how-to-use-steam-in-home-streaming/ and https://www.howtogeek.com/267497/how-to-get-better-performance-from-steam-in-home-streaming/).
Re claim 4, Steam supports the control of streaming transmission quality, but is not explicitly disclosed in the Online Tech Tips article. In the articles from How-To Geek, Steam is disclosed to also support streaming to other PCs on the same local network as a host PC. Among the settings for Steam are settings to control a streaming transmission quality for an execution screen of the target application (see Performance article:
    PNG
    media_image6.png
    300
    650
    media_image6.png
    Greyscale
 which displays a number of streaming transmission quality options, including resolution, encoding options, encoding threads, and network traffic prioritization).	Since Steam In-Home Streaming is a built-in feature of Steam, it is technically a single prior art. However, even if they were separate applications, one of ordinary skill would have found it obvious at the time the invention was filed to implement streaming capabilities with quality options as taught by the Streaming portion of Steam in a game store/launcher application like Steam in order to allow users to play games hosted on a powerful PC from any location on their network, such as a home theater system, while allowing users to be flexible with their settings in order to accommodate for network conditions/quality.
Re claim 5, Steam In-Home Streaming teaches:	receiving streaming data for an execution screen of the target application from the first user terminal, reproducing the execution screen of the target application using the streaming data, and in response to a user input for the reproduced execution screen being detected, providing input information regarding the user input to the first user .
Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Steam in view of Twitch (see article https://blog.twitch.tv/en/2016/05/26/announcing-clips-f8ade2113ddf/ regarding clips).
Re claims 6, 12, and 18, Steam discloses much of the claimed invention, but does not explicitly disclose receiving event information which includes at least one of event occurrence information of an event of interest that occurs during execution of the target application and a video related to the event of interest, and providing a user interface which allows the user to check the event information.	Twitch teaches a system where users playing games and streaming them via the Twitch service can capture events of interest (“we are introducing Clips, a new way for you to quickly share the most unbelievable moments from Twitch streams with everyone you know”), therefore both events of interest are captured and a video related to the event of interest are received (“When you see something you don’t want to forget, hit the Clip button in the video player, wait just a few seconds, and before you can say “Kappa”, you’ll have a video of the action ready to share. You can make as many Clips as you like, so go ahead and hit the button a couple times to make sure you clip the best 30 seconds from the stream. Then just copy the URL or use the links to spread the hype, because once you close the Clip window, your Clip will be gone”). Twitch also provides a user interface to check the event information (the video player includes a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KEVIN Y KIM/Primary Examiner, Art Unit 3715